Case: 13-13711       Date Filed: 09/02/2014       Page: 1 of 24


                                                                        [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-13711
                               ________________________

                       D.C. Docket No. 3:13-cv-00463-HES-TEM



RMS TITANIC, INC.,
PREMIER EXHIBITIONS, INC.,

                                                                         Plaintiffs-Appellants,

                                             versus

KINGSMEN CREATIVES, LTD,
KINGSMEN EXHIBITS, PTE, LTD,

                                                                       Defendants-Appellees.
                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                     (September 2, 2014)

Before ED CARNES, Chief Judge, DUBINA and SILER, * Circuit Judges.

PER CURIAM:


       *
         Honorable Eugene E. Siler, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
              Case: 13-13711    Date Filed: 09/02/2014    Page: 2 of 24


      The plaintiffs, RMS Titanic, Inc. and Premier Exhibitions, Inc. (collectively,

Premier), put on museum-quality exhibitions of artifacts recovered from the wreck

site of the Titanic. Premier sued two Singapore corporations, Kingsmen Creatives

and Kingsmen Exhibits (collectively, Kingsmen), alleging that they had used

Premier’s confidential information or trade secrets to stage their own competing

Titanic exhibition in China. The district court granted Kingsmen’s motion to

dismiss for lack of personal jurisdiction because it found that Florida’s long arm

statute did not provide it with personal jurisdiction over the Kingsmen entities.

This is Premier’s appeal.

                                          I.

      Premier is made up of two entities, both of which are Florida corporations

with their principal place of business in Atlanta, Georgia. As part of its business,

Premier partners with venues to present exhibitions about the Titanic. On June 13,

2011, Premier entered into an agreement with a Singapore promoter (who is not a

party to this lawsuit) to produce a Titanic exhibition in Singapore. Thomas Zaller,

a former Premier employee who was working as a consultant to the Singapore

promoter, helped the promoter negotiate the contract between it and Premier. Over

the course of his involvement, Zaller repeatedly demanded and was ultimately

given access to what Premier describes as “confidential and proprietary

information.” Before granting access to that information, however, Premier


                                          2
               Case: 13-13711    Date Filed: 09/02/2014   Page: 3 of 24


required the Singapore promoter to agree to certain confidentiality provisions.

The information that Premier gave Zaller and the promoter included “Computer-

Aided Design files, graphic and text files, photographs and videos, floor plans,

narratives, [and] designs for its signature works.”

       Kingsmen is composed of Kingsmen Creatives (KC) and Kingsmen Exhibits

(KE), both of which are Singapore corporations with their principal place of

business in Singapore. The Kingsmen entities became involved in the production

of the Singapore Exhibition when the promoter hired KE to build a glass floor for

one of the rooms in it. That was Kingsmen’s only involvement in the Singapore

Exhibition. About a year later, on August 28, 2012, Zaller’s Singapore-based

company, Imagine Exhibitions (Imagine), entered into a contract with Kingsmen to

put on its own Titanic exhibition in Macau, China. Under the terms of the

agreement between Imagine and Kingsmen, Imagine provided Kingsmen with the

outline and concepts for the Macau Exhibition and Kingsmen helped to design,

construct, and install it.

       In preparation for the Macau Exhibition, Kingsmen contracted with a Florida

company, Attractions and Entertainment Solutions (AES), to purchase a cold-to-

the-touch iceberg. There is a similar iceberg in Premier’s exhibitions. Kingsmen

was in Singapore when it negotiated the purchase of the iceberg from AES through

email and telephone conversations. In connection with that purchase, Kingsmen


                                          3
              Case: 13-13711    Date Filed: 09/02/2014    Page: 4 of 24


emailed to AES in Florida photographs and documents that it had received from

Zaller. Premier maintains that what Kingsmen sent was Premier’s “Design File”

and that Kingsmen did so knowing the design file contained “proprietary and

confidential intellectual property.” The iceberg was designed, processed, and

manufactured by AES in Jacksonville, Florida, and sent to Kingsmen in Singapore.

That is the only link between what Kingsmen did and Florida. All of the other

work Kingsmen did for the Macau Exhibition took place in Asia.

      Premier’s complaint alleges that the Zaller/Kingsmen Exhibition was a

“striking copy” of Premier’s exhibition and that Zaller and Kingsmen used the

confidential, proprietary information Premier had given them to stage the

Singapore Exhibition. It also alleges that the iceberg Kingsmen purchased was an

“absolute copy of the iceberg utilized by [Premier] in the [Singapore Exhibition]

and numerous other Titanic exhibitions presented by [Premier] around the world.”

Premier further maintains that the iceberg is “a key component of the

Zaller/Kingsmen Exhibition and was able to be built only because [Kingsmen]

provided AES [with Premier’s] intellectual property that had been fraudulently

obtained by Zaller.” The Zaller/Kingsmen Exhibition opened in Macau, China in

October 2012 and operated through March 31, 2013.

      These events spawned several lawsuits. First, on February 26, 2013,

Premier filed suit in the Northern District of Georgia against Zaller and his


                                          4
              Case: 13-13711     Date Filed: 09/02/2014    Page: 5 of 24


companies. On April 16, 2013, before filing a lawsuit against Kingsmen, Premier

made it a settlement offer. Anthony Chong, KE’s Managing Director, contacted

Samuel Weiser, the CEO of Premier, and asked for more time to consider the offer.

Weiser promised that Premier would not file a lawsuit until April 23, 2013, but it

was KE that struck first. On April 22, 2013, KE filed an action against Premier in

Singaporean court seeking a declaration that it had not violated Premier’s

intellectual property rights. Finally, on April 29, 2013, Premier filed the complaint

in the lawsuit that led to this appeal, asserting claims for (1) conversion, (2) unjust

enrichment, (3) trade dress infringement, (4) misappropriation of trade secrets, and

(5) civil conspiracy.

      Kingsmen filed a motion to dismiss the complaint, based on lack of personal

jurisdiction, failure to state a claim, and forum non conveniens. In support of its

motion to dismiss, Kingsmen filed Chong’s declaration as well as several other

exhibits. Premier opposed the motion to dismiss and supported it with the

declaration of its CFO. Premier also filed a motion for limited jurisdictional

discovery and an evidentiary hearing. The district court granted Kingsmen’s

motion to dismiss on August 7, 2013, reasoning that it lacked personal jurisdiction

over Kingsmen under both Florida’s long arm statute and the Due Process Clause.

It also denied Premier’s requests for limited jurisdictional discovery and an

evidentiary hearing.


                                           5
              Case: 13-13711     Date Filed: 09/02/2014    Page: 6 of 24


                                          II.

      We review de novo a district court’s dismissal for lack of personal

jurisdiction, using a two-step inquiry. Internet Solutions Corp. v. Marshall, 557
F.3d 1293, 1295 (11th Cir. 2009). We first examine whether there is jurisdiction

under the state’s long arm statute and then examine whether the exercise of

jurisdiction over the defendant would violate due process. Id. “A plaintiff seeking

the exercise of personal jurisdiction over a nonresident defendant bears the initial

burden of alleging in the complaint sufficient facts to make out a prima facie case

of jurisdiction.” United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir.

2009). Where the defendant submits contradictory affidavit evidence to challenge

jurisdiction, the plaintiff must produce evidence supporting the existence of long

arm jurisdiction. Id.

      “Discovery matters are committed to the discretion of the district court,” Lee

v. Etowah Cnty. Bd. of Educ., 963 F.2d 1416, 1420 (11th Cir. 1992), so we review

the district court’s denial of Premier’s request for jurisdictional discovery under an

abuse of discretion standard, see White v. Coca-Cola Co., 542 F.3d 848, 853 (11th

Cir. 2008).

                                          III.

      We first examine whether jurisdiction is proper under Florida’s long arm

statute. That statute provides in relevant part that a person who is not a citizen or


                                           6
                Case: 13-13711         Date Filed: 09/02/2014        Page: 7 of 24


resident of Florida is subject to the state’s jurisdiction for “any cause of action

arising from any” one of the following acts:

       (1) Operating, conducting, engaging in, or carrying on a business or
       business venture in this state . . . .

       (2) Committing a tortious act within this state.

Fla. Stat. § 48.193(1)(a)(1)–(2). Premier argues that Kingsmen “engaged in a

business venture” by contracting with a Florida business to construct a mechanical

iceberg based on Premier’s stolen intellectual property. It also argues that

Kingsmen committed tortious acts –– conversion and civil conspiracy — in the

State of Florida that are sufficient to support the district court’s exercise of

personal jurisdiction under the long arm statute.1

                                                 A.

       “In order to establish that a defendant is ‘carrying on business’ for the

purposes of [Florida’s] long-arm statute, the activities of the defendant must be

considered collectively and show a general course of business activity in the state

for pecuniary benefit.” Horizon Aggressive Growth, L.P. v. Rothstein-Kass, P.A.,

421 F.3d 1162, 1167 (11th Cir. 2005) (quotation marks omitted). That requirement

can be satisfied either by (1) “‘doing a series of similar acts for the purpose of
       1
          In its initial complaint, Premier raised a third basis for the exercise of long arm
jurisdiction –– “[c]ausing injury to persons or property within this state arising out of an act or
omission by the defendant outside this state.” Fla. Stat. § 48.193(6)(a). Premier has failed to
argue that basis on appeal, so it is abandoned. See United States v. Ardley, 242 F.3d 989, 990
(11th Cir. 2001) (“[I]ssues and contentions not timely raised in the briefs are deemed
abandoned.”).
                                                  7
              Case: 13-13711     Date Filed: 09/02/2014    Page: 8 of 24


thereby realizing pecuniary benefit or’” (2) “‘doing a single act for such purpose

with the intention of thereby initiating a series of such acts.’” Wm. E. Strasser

Constr. Corp. v. Linn, 97 So. 2d 458, 460 (Fla. 1957) (quoting with approval the

Restatement (First) of Judgments § 22 (1942)) (emphasis omitted).

        In Horizon Aggressive we listed several factors courts should consider in

determining whether a defendant engaged in a “general course of business

activity.” 421 F.3d at 1167. These include: (1) “the presence and operation of an

office in Florida”; (2) “the possession and maintenance of a license to do business

in Florida”; (3) “the number of Florida clients served”; and (4) “the percentage of

overall revenue gleaned from Florida clients.” Id. (citations omitted). Although

these factors are not dispositive, this Court and Florida courts have applied them to

preclude jurisdiction before. For example, in Horizon Aggressive, we held that

there was no jurisdiction because the defendant did not have any operations in

Florida, served only six Florida clients, and the revenues from those clients

amounted to less than five percent of its gross revenue. Id. at 1167. And in

Milberg Factors, Inc. v. Greenbaum, 585 So. 2d 1089, 1091 (Fla. 3d DCA 1991), a

Florida district court of appeal declined to exercise jurisdiction under the business

venture provision where the defendant did not maintain offices, employees, or

telephone listings in Florida, did not solicit business in Florida, and its only

business connections to Florida were five “isolated” factoring agreements over a


                                           8
                Case: 13-13711        Date Filed: 09/02/2014       Page: 9 of 24


ten-year period with Florida-based companies that amounted to less than two

percent of its total revenue.

       In this case, the only contact between Florida-based AES and Singapore-

based Kingsmen was the negotiation and execution of a single contract for

Kingsmen’s purchase of the iceberg. Kingsmen does not have any agents or

employees in Florida, it does not maintain offices there, and it does not derive any

revenue from business transactions in Florida. The purchase of one item, standing

alone, is not sufficient to show a “general course of business activity,” as required

by Florida’s long arm statute.2

       Premier attempts to enlarge what is a single transaction by breaking it down

into phases –– the “initial solicitation,” the “continued . . . negotiat[ion],”

“enter[ing] into a written agreement,” and tendering payment for the item. 3 The

evidence, construed in the light most favorable to Premier, shows that Kingsmen

spent slightly over a month contracting with AES through telephone and email for


       2
        It is true that the agreement between Kingsmen and AES also included a one-year
warranty and one year of telephone technical support, but nothing in the case law suggests that is
enough to elevate the deal to a “general course of business activity.” While AES’s service
commitments are continuing, they are ancillary relationships that stem from a single, isolated
purchase.
       3
          Premier also alleges that Kingsmen and AES executed their written agreement in
Florida. But the affidavit evidence suggests that the entire transaction, including the execution of
the contract, was done electronically. And Kingsmen asserts that none of its representatives
“ever set foot in Florida.” Because Premier has not presented evidence specifically refuting that
contention, we cannot accept as true its allegation in the complaint that the contract was executed
by Kingsmen in Florida. See Cable/Home Commc’n Corp., 902 F.2d 829, 855 (11th Cir. 1990).


                                                 9
               Case: 13-13711       Date Filed: 09/02/2014       Page: 10 of 24


the construction of the iceberg. We have held that “telephonic and electronic

communications [made from elsewhere] into Florida” do not constitute carrying on

a business venture in Florida, even when those phone calls were incident to some

economic activity. Horizon Aggressive, 421 F.3d at 1167; see also Sculptchair,

Inc. v. Century Arts, Ltd., 94 F.3d 623, 628 (11th Cir. 1996) (holding that making

phone calls from Canada to Florida did not qualify as carrying on a business

venture in Florida). The fact that Kingsmen’s isolated purchase of one item from a

Florida company was accompanied by telephone and email communication does

not render it a “general course of business activity . . . for pecuniary benefit.” 4

Sculptchair, 94 F.3d at 628.

       That is not to say that conducting a single transaction can never amount to

engaging in a “business venture” within the meaning of the statute. Florida courts

have recognized that a “‘business venture’ can consist of a single project or


       4
            We also note that the fact that Kingsmen purchased the iceberg from a Florida
company –– as opposed to selling an item to a Florida resident –– calls into question whether the
transaction was for Kingsmen’s “pecuniary benefit.” In Future Technology Today, Inc. v. OSF
Healthcare Systems, we considered whether a nonresident corporation that paid a Florida
company to service its computer information systems was “carrying on a business venture”
within the meaning of the long arm statute. 218 F.3d 1247 (11th Cir. 2000). We held that it was
not, in part because “the immediate pecuniary interest to the defendant was the expenditure in
excess of $800,000 paying for plaintiff’s services.” Id. at 1250. In other words, the defendant’s
act did not qualify as carrying on a business venture because it was not a “general course of
business activity in the State for pecuniary benefit.” Sculptchair, 94 F.3d at 627 (emphasis
added). The same could be said of Kingsmen’s purchase of the iceberg from AES. While the
iceberg might help Kingsmen make money in Macau and anywhere else it is exhibited,
Kingsmen did not, by buying it, seek to earn any money in Florida. Instead, it spent money
there.

                                               10
             Case: 13-13711     Date Filed: 09/02/2014   Page: 11 of 24


transaction.” Atlantis Marina & Yacht Club, Inc. v. R&R Holdings, Inc., 766 So.
2d 1163, 1165 (Fla. 3d DCA 2000) (finding the long arm statute’s “business

venture” requirement satisfied where company brought a $1.45 million yacht to

Florida, marketed it over a period of time, and eventually sold it in Florida). But

they have generally done so only where the transaction was substantial in scope

and could lead to additional economic activity in the state. See, e.g., Linn, 97 So.
2d at 460 (entering into a contract to construct an apartment building in Florida,

with the intent of renting that building to tenants, was a “business venture”

sufficient to support long arm jurisdiction); State ex rel. Weber v. Register, 67 So.
2d 619, 620–21 (Fla. 1953) (purchasing Florida orange grove and later listing it for

sale in Florida was a business venture sufficient to obtain substituted personal

service and establish jurisdiction); Labbee v. Harrington¸ 913 So. 2d 679, 683 (Fla.

3d DCA 2005) (finding the “business venture” requirement satisfied where the

defendant rented out property for 20 years and then sold it). Florida courts have

declined to exercise long arm jurisdiction where the transaction in question was

isolated and did not involve any continued activity. See Foster, Pepper & Riviera

v. Hansard, 611 So. 2d 581, 582–83 (Fla. 1st DCA 1992) (law firm’s preparation

of a private placement memorandum to facilitate a limited partnership offering was

not a general course of business activity sufficient to invoke long arm jurisdiction);

Hayes v. Greenwald, 149 So. 2d 586, 587 (Fla. 3d DCA 1963) (holding that “[t]he


                                          11
             Case: 13-13711     Date Filed: 09/02/2014    Page: 12 of 24


isolated action of selling a home, by one who moves to another state, does not

amount to a business venture” for purposes of the substituted services statute and

therefore jurisdiction was lacking).

      Kingsmen’s conduct in this case was isolated and did not involve continuous

commercial activity. It does not fall into the same category as the decisions where

a single transaction was held to establish long arm jurisdiction. Those cases dealt

with defendants who were attempting to generate money in the State of Florida

while simultaneously resisting the state’s jurisdiction over their activities. See

Atlantis Marina, 766 So. 2d at 1165; Linn, 97 So. 2d at 460; Weber, 67 So. 2d at

620–21; Labbee, 913 So. 2d at 683. By contrast, Kingsmen does not make any

money in Florida. The economic activity on the part of the defendants in those

cases was also more extensive and more connected to the State of Florida than

Kingsmen’s activities here. For example, in Linn, the defendant executed a

contract for the construction of an apartment building which it planned to rent out

to generate revenue. 97 So. 2d at 460. And in Atlantis Marina, upon which

Premier relies, the defendant brought an expensive yacht to Florida, listed it with a

Florida broker, placed it in a Florida boat show, docked it in Florida, showed it to

prospective buyers on three separate occasions, and ultimately executed the sales

contract and closing in Florida. 766 So. 2d at 1164–65. Kingsmen’s conduct in

this case –– sending specifications and negotiating by email and telephone –– does


                                          12
               Case: 13-13711       Date Filed: 09/02/2014       Page: 13 of 24


not create those kind of significant contacts with Florida. For these reasons,

jurisdiction does not exist under the Florida long arm statute’s doing business

provision.5

                                               B.

       The long arm statute also provides jurisdiction over any cause of action that

“aris[es] from” the commission of a tort in Florida. Fla. Stat. § 48.193(1)(a)(2). A

person can commit a tort under § 48.193 by making “telephonic, electronic, or

written communications into Florida,” but for jurisdiction to exist, “the cause of

action must arise from the communications.” Wendt v. Horowitz, 822 So. 2d
1252, 1260 (Fla. 2002). Premier bases its jurisdictional claim on two alleged torts:

conversion and civil conspiracy.

                                               1.

       Under Florida law, the tort of conversion is defined as “an act of dominion

wrongfully asserted over another’s property inconsistent with his ownership

therein.” United Techs. Corp., 556 F.3d at 1270 (quotation marks omitted). “[T]o

state a claim for conversion, one must allege facts sufficient to show ownership of

the subject property and facts that the other party wrongfully asserted dominion

over that property.” Edwards v. Landsman, 51 So. 3d 1208, 1213 (Fla. 4th DCA
       5
         Linn, Weber, Labbee, and Hayes all address the existence of a “business venture” in the
context of a closely related jurisdictional statute, Fla. Stat. § 48.181, which provides for
substituted service of process (on the Florida Secretary of State) for nonresidents engaging in
business in the state. The language of that statute and the one in this case are identical in all
material respects, so the decisions construing that statute’s requirements are relevant here.
                                               13
               Case: 13-13711       Date Filed: 09/02/2014       Page: 14 of 24


2011). In this case the only conceivable conversion that occurred in Florida

stemmed from Kingsmen’s transmitting to AES the information necessary to build

a replica of Premier’s mechanical iceberg.6 Assuming that the communication of

that information amounted to conversion, Premier must still show that its “cause of

action . . . ar[o]se from the communication[].” Wendt, 822 So. 2d at 1260. That

requirement is known as “connexity” and it comes from the language of the long

arm statute. See Fla. Stat. § 48.193 (providing jurisdiction for “any cause of action

arising from” the enumerated acts). The problem the connexity requirement poses

for Premier’s jurisdictional bid lies in the fact that Premier’s conversion claim, as it

is framed in the complaint, encompasses much more than the iceberg replica. The

claim is based on Zaller and Kingsmen’s entire copycat exhibition, and most of the

tortious activities it alleges occurred in Singapore, not Florida.

       Where the alleged tort is based on an out-of-state defendant’s

communications into Florida, there must be some connexity “between the out-of-

state communications and the cause of action such that the cause of action ‘would

depend upon proof of either the existence or the content of any of the

communications . . . into Florida.’” Horizon Aggressive, 421 F.3d at 1168

(quoting Carlyle v. Palm Beach Polo Holdings, Inc., 842 So. 2d 1013, 1017 (Fla.
       6
          Viewed in the light most favorable to Premier, the record shows that Premier provided
Zaller and the promoter with access to its confidential information and intellectual property and
that Zaller sent that information to Kingsmen. Kingsmen then transmitted to AES in Florida a
copy of Premier’s “design file,” which contained proprietary and confidential intellectual
property about how to construct the iceberg.
                                               14
             Case: 13-13711      Date Filed: 09/02/2014    Page: 15 of 24


4th DCA 2003)); see also Williams Electric Co. v. Honeywell, Inc., 854 F.2d 389,

394 (11th Cir. 1988) (“For personal jurisdiction to attach under the ‘tortious

activity’ provision of the Florida long-arm statute, the plaintiff must demonstrate

that the non-resident defendant ‘committed a substantial aspect of the alleged tort

in Florida.’”) (quoting Watts v. Haun, 393 So. 2d 54, 56 (Fla. 2d DCA 1981)). In

other words, “the activities in Florida [must be] essential to the success of the tort.”

Williams Electric, 854 F.2d at 394 (quotation marks omitted).

      Close examination of Premier’s complaint reveals that the conversion for

which Premier seeks damages goes well beyond the single act of sending to AES

the design for an iceberg. For example, in its complaint Premier alleges that the

“Zaller/Kingsmen Exhibition is a striking copy of the [Premier] Exhibition,” and

that, “[i]n laying out their exhibition, [Kingsmen] cut and pasted most of the

[Premier] Exhibition floor plan into their own.” The complaint specifically states

that the intellectual property Zaller and Kingsmen “wrongfully adopted, used and

converted” included the Premier Exhibition’s:

      unique floor plan and layout, artifact arrangements, lighting
      placement, customer interactive experiences (including the passenger
      tickets provided to each customer upon entering the exhibition, and
      the cold to the touch iceberg exhibit), print text narrative contents and
      locations, room re-creations (including . . . each room’s details [such
      as] architecture, color scheme, placement, and decoration, photograph
      opportunities, etc.), photograph content and locations, and much
      more.



                                           15
             Case: 13-13711     Date Filed: 09/02/2014    Page: 16 of 24


As Premier describes it, Zaller and Kingsmen copied a great deal of the Premier

Exhibition’s material, “including but not limited to design elements, room re-

creations, signature works, photographs, and narratives, in order to create and

operate a competing exhibition.” There is little doubt that those allegations state a

claim for conversion, but the vast majority of the alleged conduct occurred in

Singapore. The allegations of the complaint establish that Premier’s cause of

action for conversion arises not so much from Kingsmen’s dealings with AES to

produce a copy of the iceberg as from its efforts to recreate the entire exhibition, of

which the iceberg is just one part.

      Although the complaint alleges that the “iceberg, and the room in which the

iceberg is housed in [Premier’s] Titanic exhibitions, constitute signature works” of

the exhibition, the iceberg is not the focus of Premier’s conversion claim.

Premier asserts that Kingsmen sought to duplicate not only the iceberg but also

“virtually every other key component” of the exhibition for its own use. And the

complaint parenthetically lists the iceberg as just one example of the larger group

of “customer interactive experiences” that were allegedly copied. In light of the

breadth of Premier’s conversion claim, it does not “depend upon proof of either the

existence or the content of any of the communications . . . into Florida,” Horizon

Aggressive, 421 F.3d at 1168 (alteration in original) (quotation marks omitted),




                                          16
              Case: 13-13711     Date Filed: 09/02/2014    Page: 17 of 24


and the transmittal of the iceberg information is not a “substantial aspect” of the

entire tort alleged, Williams Electric, 854 F.2d at 394.

      When construing the connexity requirement, Florida courts have upheld

jurisdiction only where the communications themselves constituted the tort for

which the plaintiff sought recovery. Thus, Florida courts have found jurisdiction

where the communications at issue were alleged to be defamatory, see Achievers

Unlimited, Inc. v. Nutri Herb, Inc., 710 So. 2d 716 (Fla. 4th DCA 1998),

fraudulent, see Deloitte & Touche v. Gencor Indus., Inc., 929 So. 2d 678 (Fla. 5th

DCA 2006), or where they amounted to negligent legal advice, see Wendt, 822 So.
2d at 1258–60 (holding that sending negligent legal work into Florida could give

rise to personal jurisdiction but declining to decide whether it did in that case).

That is not the situation here. Premier claims, rightly or wrongly, that Kingsmen

and Zaller copied nearly every facet of its operation, but does not claim that

occurred in Florida. Premier’s entire claim of conversion did not “arise from the

communications” about the iceberg that Kingsmen sent to AES. Wendt, 822 So.
2d at 1260.

      It may be true, as counsel for Premier contended at oral argument, that there

were multiple instances of conversion, and that one such instance –– the

conversion of propriety information about the iceberg –– took place in Florida.

That one conversion is not, however, the tort that Premier alleged in its complaint.


                                          17
             Case: 13-13711     Date Filed: 09/02/2014    Page: 18 of 24


Premier could have drawn its complaint to limit the conversion claim to the iceberg

and communications concerning it. Instead, it alleged a conversion claim centered

on events that occurred almost entirely in Asia and sought to bring the whole claim

into the courts of the United States based on the only link the claim has to Florida.

      This Court’s precedent dictates that personal jurisdiction over one individual

claim cannot be expanded to cover other related claims unless the claims “arose

from the same jurisdiction generating event.” Cronin v. Wash. Nat’l Ins. Co., 980
F.2d 663, 671 (11th Cir. 1993). The jurisdiction generating event here was

Kingsmen’s transmittal to AES of the confidential iceberg information. But that

act did not give rise to the many other ways in which Premier alleged that

Kingsmen and Zaller committed the act of conversion. It did not, for example,

give rise to the Zaller/Kingsmen Exhibition’s display and use of Premier’s “room

re-creations, photographs, narratives, poster boards and writings.” To the extent

we would have jurisdiction over the claim that Kingsmen converted the iceberg

design, that jurisdiction cannot be stretched to cover the full extent of the

conversion Premier has alleged.

      For these reasons, we agree with the district court that the “ice-berg purchase

and the communication between Defendants and AES [were] merely incidental to




                                          18
               Case: 13-13711       Date Filed: 09/02/2014       Page: 19 of 24


Plaintiffs’ claims.” The transmittal of the information about the iceberg is not the

primary act on which Premier bases its conversion cause of action. 7

                                               2.

       Premier also attempts to establish jurisdiction under the long arm statute’s

tortious activity prong by arguing that “at least one act in furtherance of a civil

conspiracy” –– Kingsmen’s transmittal of misappropriated information to AES to

build the iceberg –– took place in Florida. This argument fails because Premier

has not carried its burden of showing that personal jurisdiction over Kingsmen is

proper on the basis of the purported civil conspiracy. See Murphy v. St. Paul Fire

& Marine Ins. Co., 314 F.2d 30, 31 (5th Cir. 1963) (“It is elementary that the

burden is on the appellants to show error.”); 8 cf. Sculptchair, 94 F.3d at 627

(“Under Florida law, the plaintiff bears the burden of proving personal jurisdiction

. . . .”). To establish a claim of civil conspiracy, a plaintiff must show (1) an

agreement between two or more parties, (2) to do an unlawful act, (3) an overt act

in furtherance of the conspiracy, and (4) damage to the plaintiff as a result of the

act performed in furtherance of it. Walters v. Blankenship, 931 So. 2d 137, 140

(Fla. 5th DCA 2006). But in its brief to this Court Premier asserts only that

       7
          As additional evidence that the iceberg was merely incidental to Premier’s conversion
claim, Kingsmen points out that the complaint Premier filed in its Georgia lawsuit against Zaller
and his companies does not even mention Kingsmen and makes only passing references to the
iceberg.
        8
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.
                                               19
             Case: 13-13711     Date Filed: 09/02/2014    Page: 20 of 24


“[a]ppellees committed in Florida an act in furtherance of their conspiracy to

misuse the converted property” by “transferring misappropriated property into

Florida for use in creating their competing exhibition.” It is not even clear from

Premier’s brief who the other party to the conspiracy is supposed to be. Premier’s

cursory assertions in its brief to this Court may not amount to abandonment of the

claim, see Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278 (11th Cir. 2009), but they

are not enough to convince this Court that a conspiracy existed, much less that the

district court erred in dismissing the claim for lack of personal jurisdiction.

      Even if Premier had established the existence of a conspiracy, it would not

satisfy the long arm statute’s tortious activity provision because the conspiracy did

not arise from Kingsmen’s communications to AES in Florida. AES is a non-party

against whom Premier has made no allegation of wrongdoing. And the decision on

which Premier relies for the proposition that a conspirator committing an overt act

in Florida is sufficient to invoke personal jurisdiction is an unpublished district

court decision that involved a defendant outside of Florida who committed tortious

acts against a Florida-based plaintiff that resulted in an injury in Florida. See

Energy Source, Inc. v. Gleeko Properties, LLC, No. 1:10–civ–21162, 2011 WL
3236047 (S.D. Fla. July 28, 2011); see also Machtinger v. Inertial Airline Servs.,

Inc., 937 So. 2d 730, 734–35 (Fla. 3d DCA 2006) (upholding jurisdiction over a

nonresident defendant and his coconspirators on the basis of that defendant’s


                                          20
             Case: 13-13711     Date Filed: 09/02/2014    Page: 21 of 24


“fraudulent misrepresentations made from outside Florida” but sent to the

plaintiff’s Florida headquarters because the plaintiff’s “cause of action for fraud

ar[o]se out of [the defendant’s] fraudulent misrepresentations that he directed into

Florida”); Execu-Tech Business Systems, Inc. v. New Oji Paper Co. Ltd., 752 So.
2d 582, 585 (Fla. 2000) (finding jurisdiction over New Oji and other paper

companies who conspired to fix the price of thermal fax paper in Florida and

throughout the United States because, by price-fixing in Florida, the conspirators

committed a tortious act on Floridian soil). In each of the cited cases, the

defendant committed a tort in Florida against a Florida resident, and the tort

committed in Florida was also the principal object of the conspiracy. That is not

the situation here.

      In this case, the only alleged tortious act in Florida was the communication

of information between a conspirator in Singapore and someone in Florida who is

not alleged to be a conspirator. Not only that, but the complaint alleges that the

civil conspiracy encompassed Zaller and Kingsmen’s plan to “misappropriate,

reproduce, and convert [Premier’s] intellectual property” and then to use that

property to “design, create, stage, and market [their] [e]xhibition, all to [Premier’s]

detriment.” The allegations do not establish that the civil conspiracy cause of

action “arise[s] from the communications,” Wendt, 822 So. 2d at 1260, that

Kingsmen sent to AES because those communications were not “essential to the


                                          21
             Case: 13-13711     Date Filed: 09/02/2014   Page: 22 of 24


success of the tort,” Williams Elec. Co., 854 F.2d at 394 (quotation marks

omitted). Like the conversion claim, the conspiracy cause of action does not

“depend upon proof of either the existence or the content of any of the

communications . . . into Florida.” Horizon Aggressive, 421 F.3d at 1168

(quotation marks omitted).

      Because we conclude that there is no jurisdiction under Florida’s long arm

statute, we need not analyze whether the exercise of jurisdiction would comport

with due process. See Internet Solutions, 557 F.3d at 1295. To quote the district

court’s aptly stated conclusion, Premier’s lawsuit “cannot complete its maiden

voyage because it is unable to successfully navigate the treacherous ice field of

personal jurisdiction.”

                                         IV.

      Having concluded that the district court properly found that it did not have

jurisdiction, we now turn to Premier’s argument that it was entitled to limited

jurisdictional discovery before the district court dismissed the case. Federal courts

clearly have the power to order jurisdictional discovery, and we have held that the

exercise of that power “is not entirely discretionary.” Eaton v. Dorchester Dev.,

Inc., 692 F.2d 727, 729 (11th Cir. 1982). Our case law suggests that federal courts

should order limited jurisdictional discovery where the information the plaintiff

seeks, if it exists, would give rise to jurisdiction. As we explained in Chudasama


                                         22
             Case: 13-13711        Date Filed: 09/02/2014   Page: 23 of 24


v. Mazda Motor Corp., “[r]esolution of a pretrial motion that turns on findings of

fact –– for example, a motion to dismiss for lack of personal jurisdiction pursuant

to Fed. R. Civ. P. 12(b)(2) –– may require some limited discovery before a

meaningful ruling can be made.” 123 F.3d 1353, 1367 (11th Cir. 1997). Compare

Eaton, 692 F.2d at 730–31 (reversing the district court’s dismissal for lack of

jurisdiction where, among other things, the information the plaintiff sought could

have given rise to jurisdiction) with Posner v. Essex Ins. Co., 178 F.3d 1209, 1214

n.7 (11th Cir. 1999) (affirming the district court’s dismissal of the case without

jurisdictional discovery where the plaintiffs failed to specify what they sought to

discover). The resolution of the jurisdictional question in this case does not require

any additional findings of fact.

      While Premier did identify certain areas in which it wanted more discovery

–– namely, the dealings between AES and Kingsmen –– it had already received

information from AES, and Kingsmen itself admitted that it had given AES the

specifications it received from Zaller in connection with the iceberg transaction.

More importantly, there is no indication that the receipt of additional information

about this one transaction would demonstrate the existence of jurisdiction. As for

long arm jurisdiction under the “business venture” provision of § 48.193,

additional details about the phone calls and emails between AES and Kingsmen

would not undermine the conclusion that the purchase of one item from AES does


                                            23
             Case: 13-13711      Date Filed: 09/02/2014    Page: 24 of 24


not amount to a “general course of business activity in the state for pecuniary

benefit.” Horizon Aggressive, 421 F.3d at 1167 (quotation marks omitted). As for

jurisdiction under the “tortious conduct” provision, even the most incriminating

evidence about Kingsmen’s dealings with AES would not make Premier’s cause of

action arise from that conversion, for the reasons already explained.

      Because the facts Premier sought would not have affected the district court’s

jurisdiction, it was not an abuse of discretion for the district court to deny the

motion for jurisdictional discovery. See Chudasama, 123 F.3d at 1367–68

(discussing the burdens that unnecessary discovery imposes on the parties and the

judiciary and concluding, in the context of a 12(b)(6) motion, that the district court

abused its discretion by allowing discovery where discovery was not necessary to

decide the motion). Although a motion to dismiss for lack of personal jurisdiction

may in some cases require limited jurisdictional discovery, that is only true if the

resolution of that motion “turns on findings of fact.” Id. at 1367. Because this one

does not, it was not an abuse of discretion for the district court to deny Premier’s

motion for jurisdictional discovery.

                                           V.

      The judgment of the district court is AFFIRMED.




                                           24